internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 2-plr-164359-01 date date legend distributing controlled controlled controlled estate a b c d business x business y business z date plr-164359-01 date a b c d e state a dear this is in response to a letter dated date submitted on behalf of distributing requesting rulings under sec_355 and sec_368 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information submitted is summarized below distributing is an s_corporation that files federal_income_tax returns on a calendar-year basis and uses the cash_method distributing is engaged in business x business y and business z distributing first became engaged in business z on date since date distributing has expanded business z by acquiring other business z assets the stock of distributing is owned by estate individuals a b c revocable trusts for the benefit of d and a member of d’s immediate_family and members of the immediate families of each of a b and d a b c and d have managed the business with varying degrees of involvement of a b c and d only a and a’s family wish to continue in business x a and a’s family have no interest in pursuing business z although b c and d all wish to continue in business z the level of animosity distrust and lack of communication among a b c and d has reached the point that they can no longer successfully operate a business together the following series of transactions collectively the distribution is therefore proposed plr-164359-01 distributing will form three corporations controlled controlled and controlled collectively the controlled corporations distributing will contribute to controlled the business x operation controlled will also assume or refinance in the amount of dollar_figurea a debt now secured_by certain business z assets that will be contributed to controlled distributing will contribute to controlled certain business z assets cash or notes in the amount dollar_figureb and certain equipment controlled will receive cash or notes in the amount dollar_figurec from controlled distributing will contribute to controlled the business y assets certain business z assets cash or notes in the amount dollar_figured a note in the amount dollar_figuree owed to distributing by c and certain equipment distributing will retain certain business z assets distributing will then distribute all of the stock of controlled to a the members of the a family holding distributing stock and to estate in exchange for the shares of distributing held by such shareholders shares of controlled owned by estate will be settled solely to a distributing will distribute all of the stock of controlled to b the members of the b family holding distributing stock and estate in exchange for the shares of distributing held by such shareholders shares of controlled held by estate will be settled solely to b distributing will distribute all of the stock of controlled to c and to estate in exchange for the shares of distributing held by such shareholders shares of controlled held by estate will be settled solely to c following the distribution distributing will retain certain business z assets the stock of distributing will be owned by revocable trusts for the benefit of d and a member of d’s immediate_family and members of d’s immediate_family the distribution will not be carried out prior to date ie the day following the fifth anniversary of date each of the controlled corporations will elect to be an s_corporation on the first available date after the distribution financial information has been received indicating that business x has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years and that business z has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for the period beginning date distributing has made the following representations with respect to the distribution a b the fair_market_value of the stock of each of the controlled corporations to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the stock of distributing surrendered in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-164359-01 c d e f g h the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation with respect to its business x activities and there have been no substantial operational changes since the date of the last financial statements submitted for such operations the financial information submitted on behalf of distributing is representative of distributing’s present operation with respect to its business z activities since date and there have been no substantial operational changes since the date of the last financial statements submitted for such operations following the distribution distributing and each of the controlled corporations will continue independently the active_conduct of its share of all of the integrated activities of its business independently and with its separate employees except that the services of one employee will be shared by controlled and distributing the distribution is being carried out for the following corporate business_purpose to eliminate disputes among a b c and d regarding important business decisions including decisions with respect to the types of business for the corporation to acquire management styles disclosure and sharing of information regarding management of assets and the focus of the business distributing is an s_corporation within the meaning of sec_1361 of the code each of the controlled corporations will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution there is no plan or intention to revoke or otherwise terminate the s_corporation_election of distributing or of any of the controlled corporations once made there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or any of the controlled corporations after the transaction except for gifts by shareholders of distributing or the controlled corporations to the immediate_family of such shareholders there is no plan or intention by any of the distributing or any of the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 plr-164359-01 i j k l m n there is no plan or intention to liquidate any of the controlled corporations to merge any of the controlled corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the controlled corporations after the distribution except in the ordinary course of business the distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or any of the controlled corporations entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or any of the controlled corporations the total adjusted_basis and the fair_market_value of the assets transferred to each of the controlled corporations by distributing each equals or exceeds the sum of the liabilities assumed by each of the controlled corporations plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except that as noted above in order to equalize values a debt now secured_by an asset to be transferred to controlled will be assumed by controlled or refinanced and the security_interest will be assets of controlled distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and any of the controlled corporations at the time of or subsequent to the distribution except for the following made to equalize the values in the distribution a note in favor of controlled obligating distributing in an amount not to exceed dollar_figureb and a note in favor of controlled obligating distributing in the amount not to exceed dollar_figured payments made in connection with all continuing transactions if any between distributing and any of the controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to the distribution are investment companies as defined in code sec_368 and iv plr-164359-01 based solely on the information submitted and the representations made we have concluded that the transfer by distributing to each of the controlled corporations of property in exchange for all of the stock of each of the controlled corporations as described above followed by the distribution by distributing of all of the shares of the common_stock of each of the controlled corporations to certain of the shareholders as described above will in each case constitute a reorganization within the meaning of code sec_368 distributing and each of the controlled corporations will each be a_party_to_a_reorganization within the meaning of code sec_368 distributing will not recognize any gain_or_loss upon the transfer of its assets to the controlled corporations in exchange for shares of of the common_stock of the controlled corporations and the assumption of certain liabilities by the controlled corporations code sec_361 and sec_357 no gain_or_loss will be recognized to the controlled corporations upon the receipt of distributing’s assets in exchange for of the stock of the controlled corporations and the assumption of the liabilities of distributing by the controlled corporations code sec_1032 the basis of the assets received by the controlled corporations from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer code sec_362 the holding_period of each asset received by the controlled corporations from distributing will include the period during which distributing held such asset code sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to the shareholders of of the shares of the common_stock of the controlled corporations pursuant to the distribution code sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders upon the exchange of their shares of distributing common_stock for shares of the common_stock of the controlled corporations pursuant to the distribution code sec_355 the basis of the shares of the common_stock of each of the controlled corporations will be the same as the basis of the distributing common_stock surrendered in exchange therefor code sec_358 plr-164359-01 the holding_period of the shares of the stock of the each of the controlled corporations to be received by the shareholders will include the period during which the shareholders held the distributing stock surrendered in exchange therefore provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution code sec_1223 as provided in code sec_312 the earnings_and_profits of distributing will be allocated among the controlled corporations under sec_1_312-10 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling specifically no opinion was requested and none is expressed as to the validity or effect of distributing’s s_corporation_election or the proposed s_corporation_election of any of the controlled corporations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc sincerely yours gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
